Citation Nr: 0910523	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  97-32 718A	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals committed clear and 
unmistakable error (CUE) in a May 28, 1971 decision by its 
failure to consider entitlement to a 10 percent disability 
rating pursuant to 38 C.F.R. § 3.324 (1970).  



REPRESENTATION

Moving party represented by:  Robert E. Kelley, Attorney



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from June 1965 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a motion by the Veteran seeking 
a reversal of the Board's May 28, 1971 decision on the 
grounds of CUE.

This matter was initially denied by the Board in September 
2000, at which time it found that the moving party had not 
set forth specific allegations of error of either fact or law 
regarding the Board's May 28, 1971, denial of an appeal for 
service connection for a neuropsychiatric disorder.  The 
Board denied the Veteran's motion pursuant to 38 C.F.R. § 
20.1403(a) and 20.1404(b).  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and in March 2001, the Court granted a Joint 
Motion for Remand so that the Board could consider the 
Veteran's motion for CUE pursuant to Disabled American 
Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 2000).

In October 2002, the Board determined that there was no CUE 
in the Board's May 28, 1971 decision.  The Veteran appealed 
that matter to the Court.  Pursuant to an August 2007 order, 
the Court affirmed the Board's decision as to (1) its denial 
of the Veteran's request to revise the May 28, 1971 Board 
decision on the basis of constitutional due process 
violations; (2) its denial of the Veteran's request for 
revision based on the allegation that the May 1971 Board 
decision failed to consider the possible allegation of a 
total disability rating based on individual unemployability 
(TDIU), an extraschedular rating, secondary service 
connection, special monthly compensation, and aid and 
attendance and housebound benefits.  The Court vacated the 
Board's October 2002 decision to the extent that the Board 
denied the Veteran's request for revision on the basis that 
the May 28, 1971 Board decision failed to consider 
entitlement to a 10 percent disability rating pursuant to 38 
C.F.R. § 3.324 (1970).  



FINDINGS OF FACT

1.  In a May 28, 1971 decision, the Board did not explicitly 
consider entitlement to a 10 percent disability rating 
pursuant to 38 C.F.R. § 3.324 (1970).  

2.  The May 28, 1971 Board decision was based on the record 
and the law which existed at the time and did not involve 
undebatable error which, had it not been made, would have 
manifestly changed the outcome of the decision. 


CONCLUSION OF LAW

The criteria for revision or reversal of the May 28, 1971 
Board decision to the extent that the Board did not 
explicitly consider entitlement to a 10 percent disability 
rating pursuant to 38 C.F.R. § 3.324 (1970) on the basis of 
CUE have not been met.  38 U.S.C.A. §§ 5107, 5110, 7105, 7111 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 3.105(a), 
20.100, 20.1400, 20.1402, 20.1403 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  This 
law contemplates VA's notice and duty to assist obligations 
in the context of claims for benefits.

An allegation of CUE does not actually represent a "claim" 
but rather is a collateral attack on a final decision.  Thus, 
the provisions of the VCAA are not applicable to CUE claims.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt 
to obtain benefits based on an allegation of clear and 
unmistakable error "is fundamentally different from any other 
kind of action in the VA adjudicative process.").  The Board 
therefore finds that the provisions of the VCAA, and its 
implementing regulations, are not applicable to the 
adjudication of the issue of CUE in the May 28, 1971 Board 
decision on appeal.


Preliminary Matters

The Veteran has alleged CUE in a May 28, 1971 Board decision, 
to the extent that the Board did not explicitly consider 
entitlement to a 10 percent disability rating pursuant to 38 
C.F.R. § 3.324 (1970).  A decision issued by the Board is 
final.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 20.1100, 
20.1104(a)(1).  Previous determinations of the Board that are 
final and binding, including decisions of the degree of 
disability, will be accepted as correct in the absence of 
CUE.  Where evidence establishes such error, however, the 
prior decision will be reversed or amended.  38 C.F.R. § 
3.105(a).

A final Board decision may be revised or reversed on the 
grounds of CUE by the Board on its own motion, or upon 
request of a moving party at any time after the decision is 
made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c).  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. §§ 20.1400-1411.  A motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  38 C.F.R. § 20.1404(b).

Historically, a moving party was precluded from collaterally 
attacking a prior final Board decision by alleging CUE in an 
RO rating decision that was subsumed in that decision.  See 
Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  However, 
effective November 21, 1997, the provisions of Pub. L. No. 
105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. § 7111 (West 
2002 & Supp. 2008)) permit challenges to decisions of the 
Board on the grounds of CUE.  The final regulations amending 
the Rules of Practice before the Board were promulgated and 
became effective on February 12, 1999, providing for 
procedures to challenge prior Board decisions on the basis of 
CUE.  See 38 C.F.R. § 20.1400 (2008).

All final Board decisions are subject to revision [for CUE] 
except: (1) Decisions on issues which have been appealed to 
and decided by court of competent jurisdiction; and (2) 
Decisions on issues which have been subsequently decided by a 
court of competent jurisdiction.  See 38 C.F.R. § 20.1400(b).  
The Court has reasoned that where it affirms a determination 
by the Board on a particular issue, the Board's decision is 
replaced by the decision of the Court on that issue and, 
thus, there is no longer a decision by the Board subject to 
revision.  See Disabled American Veterans v. Gober, 234 F.3d 
682, 693 (Fed. Cir. 2000); see also May v. Nicholson, 19 Vet. 
App. 310 (2005).

The Board has original jurisdiction to consider motions for 
revision of prior Board decisions.  Motions should be filed 
at the Board, but requests filed elsewhere within VA and 
transmitted to the Board shall be treated as if filed at the 
Board.  38 C.F.R. § 20.1404(c), (d).  A CUE motion may be 
filed at any time.  The motion is not an appeal; therefore, 
it is not subject to the provisions of Part 19 or Part 20 
that relate to the processing and disposition of appeals.  
See 38 C.F.R. §§ 20.1402, 20.1411.

Before addressing the merits of the Veteran's CUE motion, the 
Board must determine whether the motion alleging CUE meets 
specific pleading requirements.  See 38 C.F.R. §§ 20.1400-
1411.  Pursuant to 38 C.F.R. § 20.1404(b), a motion alleging 
CUE in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be denied.  Id.

In this case, it has already been determined that the CUE 
motion met the pleading requirements.  

CUE

The regulations codify the current requirements for a CUE 
motion that the Court has defined for motions of CUE in RO 
rating decisions.  See Russell v. Principi, 3 Vet. App. 310 
(1992); Damrel v. Brown, 6 Vet. App. 242 (1994).  Thus, 38 
C.F.R. § 20.1403(a) and (c) define CUE as:

1.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different, but for the error.  38 C.F.R. § 20.1403(a).

2.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a).

3.  It is an error in the Board's adjudication of the 
appeal which, had it not been made, would have 
manifestly changed the outcome when it was made.  38 
C.F.R. § 20.1403(c).

Further, CUE is an error that is not debatable, such that 
reasonable minds could only conclude that the original 
decision was fatally flawed.  See Russell v. Principi, 3 Vet. 
App. at 313.  Additionally, 38 C.F.R. § 20.1403(d) gives 
examples of situations that are not CUE. CUE is not a:

1.  Changed medical diagnosis.  38 C.F.R. § 20.1403(d).

2.  Failure to fulfill the duty to assist.  38 C.F.R. § 
20.1403(d).

3.  Disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).

4.  Change in interpretation of a statute or regulation 
38 C.F.R. § 20.1403(d).

38 C.F.R. § 20.1403(c) also indicates that, where it is not 
absolutely clear that a different result would have ensued, 
but for the error, the error complained of cannot be CUE.  No 
new evidence will be considered, 38 C.F.R. § 20.1405(b), and 
the law precludes remands or other referral for the purpose 
of deciding the motion.  38 U.S.C.A. § 7111(e).

The Board's consideration of a CUE motion must be based on 
the record that existed when the prior decision was made, 38 
C.F.R. § 20.1403(b), unless the Board decision was decided on 
or after July 21, 1992.  In those cases, the record 
technically includes matter possessed by VA not later than 90 
days before the file was transferred to the Board, provided 
that the documents could reasonably be expected to be part of 
the record.  38 C.F.R. § 20.1403(b)(2).  In this case, the 
decision was dated May 28, 1971.  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c).

The benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) 
are inapplicable in CUE motions.  38 C.F.R. § 20.1411(a).  In 
fact, the movant bears the burden of presenting specific 
allegations of error that would amount to CUE.  Thus, for a 
moving party to make a successful CUE showing is an extremely 
difficult burden.

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992); 
see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 
1999); Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000) 
(to prove the existence of CUE as set forth in 38 C.F.R. § 
3.105(a), the claimant must show that an outcome-
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision).

It has been held that CUE is a very specific and rare kind of 
'error''  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

A failure in the duty to assist does not establish CUE.  See 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) emphasized that a purported failure in the 
duty to assist cannot give rise to CUE, nor does it result in 
"grave procedural error" so as to vitiate the finality of a 
prior, final decision.  In other words, to present a valid 
claim of CUE, the claimant cannot simply request that the 
Board reweigh or reevaluate the evidence.  Crippen v. Brown, 
9 Vet. App. 412 (1996).  Further, an alleged failure in the 
duty to assist may never form the basis of a valid claim of 
CUE, because it essentially is based upon evidence that was 
not of record at the time of the earlier rating decision.  
See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  The fact that medical 
knowledge was not advanced to its current state may not form 
the basis for a valid claim of CUE, because it is premised 
upon facts that were not then of record.  Subsequently 
developed evidence may not be considered in determining 
whether error existed in the prior decision  See Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).  The mere 
misinterpretation of facts does not constitute CUE.  Thompson 
v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the 
error must be one that would have manifestly changed the 
outcome at the time it was made.  Kinnaman v. Derwinski, 4 
Vet. App. 20, 26 (1993).  

In light of the foregoing, the Veteran must argue that either 
the correct facts were not considered by the Board or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue. Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.

In this case, the Veteran argues that there was CUE in the 
May 28, 1971 Board decision because the Board failed to 
consider entitlement to a 10 percent disability rating 
pursuant to 38 C.F.R. § 3.324 (1970).  He maintains that he 
had two service-connected disabilities which interfered with 
his employability.  It is contended that VA failed to 
consider the evidence of record which showed that these two 
disabilities interfered with his normal employability.  

Historically, in May 1970, the Veteran applied for VA 
compensation benefits.  Included in his claim was a request 
for service connection for hemorrhoids and penile warts.  In 
conjunction with his claim, medical evidence was obtained.  

The service treatment records reflected that the Veteran was 
seen on multiple occasions for venereal warts during service.  
On his April 1970 separation examination, his anus/rectum and 
genitourinary examinations were normal.  

Post-service, VA hospitalization records reflected that the 
Veteran was hospitalized from June 8, 1970 to June 22, 1970, 
for a proctosigmoidoscopy and hemorrhoidectomy and 
fulguration of penile warts.  The hemorrhoidectomy was 
performed and multiple penile warts were removed by 
cauterization.  The Veteran had some hypertrophied anal 
papillae which were excised and he had hypertrophied crypts 
which were opened up prophylactically.  The postoperative 
course was noted to be uneventful.  

The record on appeal also contains an October 1970 
Congressional inquiry with attached letter from the Veteran.  
In that letter, the Veteran indicated that he had been 
separated from service in April 1970.  He stated that he had 
filed claims for service connection for his spine, nerve 
disorder, and macular scar of the eye.  He also mentioned 
that he was in school but also trying to go to school on 
vocational rehabilitation but had not as of then been 
accepted.  The Veteran indicated that his work was limited 
during the summer due to surgery and it was hard for him to 
get a job.  The Veteran indicated that he and his wife were 
having financial troubles.  

Thereafter, in October 1970, the Veteran was afforded a VA 
examination.  The rectal examination revealed a scarred loop 
internally which was well-healed, status post 
hemorrhoidectomy.  His genitalia examination revealed no 
evidence of penile warts.  

The record on appeal also contains an October 1970 VA Form 
119, Report of Contact, in which the Veteran expressed his 
dissatisfaction with regard to not as of yet receiving VA 
benefits to which he felt he was entitled.  The Veteran 
referred to claims pending for his right eye, hearing 
disability, nervous disorder, back disability, and rectal 
disability.  He stated that he had been unable to find work 
due to his various conditions and felt that he should be 
compensated by VA because he could not find work.  The 
Veteran was told that VA was awaiting his records, that he 
had a right to appeal any decision made by the local rating 
board if he was denied benefits, and there was discussion 
regarding his right to contact his Congressman.  

November 1970 medical records reflect that the Veteran 
injured his back.  There was no mention of hemorrhoids or 
penile warts.  

In a November 1970 rating decision, service connection was 
granted for postoperative residuals of a hemorrhoidectomy for 
internal and external hemorrhoids.  The veteran was assigned 
a non-compensable rating from April 30, 1970; a temporary 
total rating for a period of convalescence for his rectal 
surgery from June 8, 1970 to July 31, 1970; and a non-
compensable rating from August 1, 1970.  The Veteran was also 
granted service connection for postoperative residuals of 
excision of hypertrophied anal crypts, multiple anal 
papillomas, and residuals of fulguration of penile warts.  A 
non-compensable rating was assigned from April 1970.  The RO 
denied service connection for a back disability, appendectomy 
scar, right chest and left shoulder scars, a schizophrenic 
personality with secondary patterns of obsessive compulsive 
and conversion and a psychophysiologic personality, a scar of 
the macular of the right eye, defective hearing, and for a 
psychosis/psychoneurosis.  

In January 1971, according to a VA form 119, Report of 
Contact, the Veteran telephoned VA to get an explanation 
regarding his payment check, which was given to him, and 
inquired regarding the method to appeal the RO decision, 
which was information that was also reportedly provided to 
him.  In January 1971, a notice of disagreement was received 
specifically as to the issues of the denial of service 
connection for back, eye, and psychiatric disabilities.  A 
statement of the case was issued and a timely appeal was 
received from the Veteran.  The VA Form 1-646 and informal 
hearing presentation from the Veteran's representative also 
addressed the three claimed appealed issues.  

In a May 28, 1971 decision, the Board denied entitlement to 
service connection for chronic back strain, neuropsychiatric 
disorder, and a scar on the macula of the right eye.  

At the outset, the Board notes that the RO did not explicitly 
consider entitlement to a 10 percent disability rating 
pursuant to 38 C.F.R. § 3.324 (1970).  



That regulation stated the following:

Whenever a veteran is suffering from two or more 
separate permanent service-connected disabilities of 
such character as clearly to interfere with his normal 
employability, even though none of the disabilities may 
be compensable in degree under the 1945 Schedule for 
Rating Disabilities, the rating agency is authorized to 
apply a 10 percent rating, but not in combination with 
any other rating.  In instances of this character where 
there is wartime disability and peacetime disability, 
the statutory provisions for payment of wartime 
compensation will apply.

38 C.F.R. § 3.324 (1970).  

In essence, the Veteran asserts that there was CUE in a 
failure to adjudicate a claim.  The Federal Circuit has held 
that the RO's failure to address an implied claim is properly 
challenged through a motion of CUE.  DeShotel v. Nicholson, 
457 F.3d 1258 (2006); see also Andrews v. Nicholson, 421 F.3d 
1278, 1283 (2005)).  However, although the Veteran is not 
challenging the RO's failure to adjudicate in the November 
1970 rating decision but rather the Board's failure to 
adjudicate, when the Board affirms a determination of the RO, 
that determination is subsumed by the final appellate 
decision.  See 38 U.S.C.A. § 7103(a) (West 2002); 38 C.F.R. § 
20.1104 (2008).  The RO decision that has been affirmed by 
the Board becomes "part and parcel" of the final Board 
decision.  See 38 C.F.R. § 20.1104; Smith v. Brown, 35 F. 3d 
1516 (Fed. Cir. 1994); Mykles v. Brown, 7 Vet. App. 372 
(1995); Olson v. Brown, 5 Vet. App. 430 (1993 (when a 
determination of the AOJ is affirmed by the BVA, the 
determination is subsumed by the final appellate decision); 
see also VAOPGCPREC 14-95.

In that regard, the Board initially notes that the absence of 
a specific reference to, or failure to cite, a controlling 
regulation does not mean it was not considered.  See 
generally VAOPGCPREC 6-92 at para. 6 (Mar. 6, 1992).  Failure 
to discuss regulations does not constitute CUE as there is no 
persuasive evidence to suggest that, had there been a written 
discussion of such regulations, a different result would have 
ensued.  Crippen, 9 Vet. App. at 421.  Further, even if the 
Board, in the May 28, 1971 decision had explicitly considered 
entitlement to a 10 percent rating under 38 C.F.R. § 3.324 
(1970), it is not undebatable that the outcome would have 
been manifestly different.  

The Veteran was service-connected for two disabilities, both 
of them rated non-compensable.  He had been awarded a 
temporary total rating based on surgery and convalescence, 
however, as of August 1, 1970, the noncompensable rating was 
again in effect.  

The evidence of record showed that on the separation 
examination, the Veteran did not have hemorrhoids or venereal 
warts noted.  The examination was normal as to these issues.  
The post-service records showed the medical status of those 
disabilities from June 8, 1970 onward.  The Veteran was 
awarded a temporary total rating, as noted, for his surgery 
and convalescence.  Thereafter, the only VA medical 
examination with evaluation of hemorrhoids and penile warts 
showed that the Veteran was well-healed from the 
hemorrhoidectomy and there were no further penile warts.  

The lay evidence of record consisted of the October 1970 VA 
Form 119, Report of Contact, which revealed that the Veteran 
had stated that he had been unable to obtain work due to his 
various disabilities.  However, the listed disabilities 
included were right eye disability, hearing disability, 
nervous disorder, back disability, and rectal disability.  
The Veteran in no way indicated that his hemorrhoids and 
penile warts, which two days previously were not shown to be 
symptomatic on examination, alone were of such character as 
to clearly interfere with the Veteran's normal employability.  
In his contact with his congressman, the Veteran indicated 
that he was in school and that his work had been limited over 
the summer due to his surgery.  However, as noted, the 
Veteran received a temporary total rating during the summer 
due to the surgery.  The purpose of the temporary total 
rating was to compensate the Veteran at the 100 percent rate 
for the finite period until he had recovered.  The Veteran 
did not indicate that his ability to be employed was impeded 
due to the hemorrhoid and penile wart problem after that 
time.  Further, even if he had stated that those disabilities 
interfered with employability, the objective medical evidence 
did not show any current symptoms.  In the subsequent January 
1971 VA Form 119, the Veteran did not mention those 
disabilities.  Thereafter, he did not appeal the 
noncompensable ratings for those disabilities, even though he 
appealed the denial of three other issues.  

The Board finds that there was no probative evidence that the 
Veteran's two service-connected disabilities clearly 
interfered with the Veteran's normal employability.  The 
Veteran was a musician prior to service and was a student (as 
reported on his VA application for benefits and on his VA 
examination report) during the time of the appeal period 
after service.  It is not shown how either of these 
disabilities would clearly interfere with those vocational or 
educational pursuits.  The objective evidence showed that the 
Veteran was well-healed from the post-service surgery when he 
was examined in October 1970 and he no longer had any penile 
warts.  

In light of the foregoing, the Board finds that any failure 
to explicitly consider 38 C.F.R. § 3.324(1970) in the May 28, 
1971 decision would not have resulted in a manifestly 
different outcome.  It is not absolutely clear that a 
different result would have resulted even if 38 C.F.R. 
§ 3.324 had been explicitly considered.  

In the absence of the kind of error of fact or law which 
would compel the conclusion that the result would have been 
manifestly different but for the error, the Board finds that 
there is no basis upon which to find CUE in the Board's 
May 28, 1971 decision.  Accordingly, the Veteran's motion is 
denied.




ORDER

The motion for revision of the May 28, 1971 Board decision on 
the basis of CUE by its failure to consider entitlement to a 
10 percent disability rating pursuant to 38 C.F.R. § 3.324 
(1970) is denied. 



                       
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



